589 F.2d 474
UNITED STATES of America, Plaintiff-Appellant,v.Mark PARR, Catherine Parr, Ashley Allen, Compass, Inc., andC.C.M., Inc., Defendants-Appellees.
No. 78-1997.
United States Court of Appeals,
Ninth Circuit.Jan. 12, 1979.

Appeal from the United States District Court for the District of Nevada, Roger D. Foley, Chief Judge.
William C. Turner, Asst. U.S. Atty.  (argued), Las Vegas, Nev., for plaintiff-appellant.
V. DeVoe Heaton (argued), Las Vegas, Nev., for defendants-appellees.
Before CHOY and SNEED, Circuit Judges, and WATERS,* District Court.
PER CURIAM:


1
The indictment which the trial court dismissed at best was very poorly drafted.  To assure the defendants a fair trial and to immunize any resulting conviction from reversal on appeal would require, to the extent possible, that the trial judge charge the jury with great care and precision.  It is far more just and expedient to require the prosecution to obtain a satisfactorily drafted superseding indictment.  We think the trial court's dismissal of the indictment made this possible.  We, therefore, affirm the trial court.  Our conclusion would not be altered were it to appear that one or more of the defendants for any reason is no longer subject to prosecution.


2
AFFIRMED.



*
 Honorable Laughlin E. Waters, United States District Judge for the Central District of California, sitting by designation